DETAILED ACTION
Final
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments/Arguments
Claims 11-13, 15, 17 and 20 are pending. Claims 11, 13 and 16 are currently amended. Claims 14, 18 and 19 are canceled. It appears that no new matter has been added. The title has been replaced and accordingly the objection to the specification is withdrawn. The amendments to the claims have overcome the 35 USC 112 second paragraph rejection and accordingly those rejections are withdrawn.
With regard to the primary reference Zurke, applicants arguments appear to provide a narrowly tailored interpretation of claim 11 as amended, and in response it is respectfully noted that Zurke clearly discloses the those limitations as explained below, as broadly interpreted as required. MPEP 2111, 2173.05(q)
It is true that Zurke does not disclose parallel diagonal surfaces that define the angular extending elastically deformable region, as arguably put forth by applicant, as opposed to the acutely angled bodily-interior surfaces that define the diagonally extending elastically deformable region of Zurke, but that distinction is not claimed. 
Further, it is respectfully noted that it would be improper to import limitations from the written description into the claims themselves without either a special definition, or means/function nonce style language, all considering that the prior art elements are contextually relevant to the written description.  
final. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 

Claim(s) 11-13 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zurke (DE 10 2008 031 738);
Claims 15, 16  is/are rejected under 35 U.S.C. 103 as being unpatentable over Zurke of  as applied to claim 11 above, and further in view of Fujino (US 9970398);
Claims 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zurke of  as applied to claim 11 above, and further in view of Wada (US 4984812);


Zurke discloses in claim 11:  (see at least partial portion of annotated figure 1 below)

    PNG
    media_image1.png
    802
    1350
    media_image1.png
    Greyscale

A valve comprising: a housing (10 figure 1); a solenoid (11 including the coil 17, yoke 20 and armature 18) arranged in the housing; a pin (23) movable by the solenoid (reciprocally via magnetic flux pull and spring biased pushing); a piston (at 14) connected to the pin (via 13) and having a sealing surface (at 28) having a first diameter; and a seal (25) arranged between the housing and piston, wherein the seal is an axially acting seal which, in a closed state of the valve, interacts with the sealing surface (opposed surfaces of 28 and 27) of the piston (14 and seal 25), wherein the seal has a housing side sealing surface (at 26) and a piston side sealing surface (at 27) that are connected to one another by an elastically deformable region (body portion of 25 interposed therebetween, and see at least annotated detail figure 2 below), 

    PNG
    media_image2.png
    729
    1120
    media_image2.png
    Greyscale

and wherein the elastically deformable region extends diagonally (either along diagonal 1010 or 1012, where along 1010 the region extends…) from a radially innermost portion (at 1006) of the housing side sealing surface to a radially outermost portion (at 1008) of the piston side sealing surface so as to space the housing side sealing surface and the piston side sealing surface apart from one another in both the radial and the axial directions (the diagonal elastic deformable region of 1010 material extends the entire distance from end to end.) 

Zurke discloses in claim 12:  The valve as claimed in claim 11, wherein piston comprises a lateral surface (at 1002), the lateral surface of the piston having a second diameter that is smaller than the first diameter of the sealing surface (of 28) of the piston (so that the piston first diameter sealing surface of 28 can radially extend outwards to form an annular flange to seal against seal at 27). 

Zurke discloses in claim 13: The valve as claimed in claim 12, wherein the sealing surface (of 28) of the piston is part of a radially outwardly projecting edge at an upper portion of the lateral surface. 


Zurke discloses in claim 15:  The valve as claimed in claim 11, wherein the piston is (necessarily) made of [a material] (so as to form the structure shown.)  Zurke does not disclose using: a metal material for the piston; although Fujino teaches: using a high grade stainless steel material for a deep drawn pot shaped main piston of the valve (Col 6 ln 41-43, for the purpose of providing a valve material that is high yield strength and high tensile strength with good draw ability and low weight and cost efficiency.) 
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize for the pot of Zurke as taught by Fujino, a high grade stainless steel material for the deep drawn pot shaped main piston valve of Zurke as taught by Fujino, all for the purpose of providing a valve material that is high yield strength and high tensile strength with good draw ability and low weight and cost efficiency, especially considering that it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended us as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Zurke discloses in claim 16:  The valve as claimed in claim 14, wherein the piston is made of [a material], and the radially outwardly projecting edge of the piston is produced by [formation process] of the piston or by flanging of the side of the piston that faces toward the solenoid (the Zurke does not disclose using: a metal material for the piston; nor the piston being deep drawn; although Fujino teaches: using a high grade stainless steel material for a deep drawn pot shaped main piston of the valve (Col 6 ln 41-43, for the purpose of providing a valve material that is high yield strength and high tensile strength with good draw ability and low weight and cost efficiency.) 
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize for the pot of Zurke as taught by Fujino, a high grade stainless steel material for the deep drawn pot shaped main piston valve of Zurke as taught by Fujino, all for the purpose of providing a valve material that is high yield strength and high tensile strength with good draw ability and low weight and cost efficiency, especially considering that it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended us as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Zurke discloses in claim 17:  The valve as claimed in claim 11, wherein the seal (16) is made of [a necessarily flexible sealing material]; But Zurke does not disclose, although Wada teaches using: a Polytetrafluoroethylene (PTFE) material for the annular seal, for the purpose of providing a material that is resilient and flexible to a oil based fluid (5 is made of PTFE and is meant to seal an oil based fluid, Col 2 ln 34-39.)
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to utilize for the seal material of Zurke, as taught in Wada,  a Polytetrafluoroethylene (PTFE) material for the annular seal of Zurke, all for the purpose of providing a material that is resilient and flexible to a oil based fluid (5 is made of PTFE and is meant to seal an oil based In re Leshin, 125 USPQ 416.

Zurke discloses in claim 20:  The valve as claimed in claim 11, wherein an inner diameter of the seal (either that of 27 or 26 surfaces being larger diameter that…) is greater than an outer diameter of a region of the lateral surface (at 28) of the piston that is moved past the seal (reciprocally) during the movement of the piston.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Ken Rinehart can be reached at (571)-272-4881, Mary McManmon can be reached at (571) 272-6007or Craig Schneider can be reached at (571) 272-3607.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Matthew W Jellett/Primary Examiner, Art Unit 3753